Filed 9/21/22 P. v. Moreno CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE




 THE PEOPLE,                                                   A165850

            Plaintiff and Respondent,                          (Fresno County
 v.                                                            Super. Ct. No. F19900558)
 BRANDON MORENO,
            Defendant and Appellant.




        Brandon Moreno (appellant) appeals from his convictions, following a
jury trial, for second-degree murder (Pen. Code,1 § 187) and inflicting corporal
injury on a cohabitant (id., § 273.5, subd. (f)(1)). He argues the trial court
erred in allowing inadmissible hearsay at trial. We agree and reverse.
                                             BACKGROUND
The Events of January 18 and 19, 2019
        On January 19, 2019, appellant brought his girlfriend, Yanina
Elizabeth Olivarez Narez (Olivarez), to the hospital. Olivarez was
nonresponsive with numerous bruises and red marks all over her body,
including to her head and face. She died soon thereafter from blunt force


        1   Undesignated statutory references are to the Penal Code.


                                                        1
injuries to her head. A blood sample taken before her death tested negative
for alcohol and drugs.
      Appellant told police Olivarez seemed fine when he left their apartment
about 2 p.m. the previous day. He did not know what her plans were for the
rest of the day but thought she would probably go out with a friend.
Appellant had been with someone named Alan; appellant told police he did
not know Alan’s last name or phone number, but a search of appellant’s
phone showed text messages between them from January 18. Appellant told
police he and Alan went to a bar and drank there until about 2 a.m., when
they went to someone else’s house and continued drinking until appellant fell
asleep. In the morning Alan drove appellant home, where he arrived about 9
a.m. Appellant found Olivarez lying in bed with a pool of blood beneath her
head, swelling to her eyes and neck, and blood coming from her mouth.
When he tried to wake her up, she gave him a blank stare. Appellant
thought she had gotten in a fight while out drinking with friends and just
needed to sleep it off, so he left her in bed. About an hour later she sounded
like she was having trouble breathing and he drove her to the hospital.
During his interview with police, appellant kept displaying his hands and
saying something like, “I know how it looks, I didn’t do anything.” The officer
did not see injuries to appellant, but a forensic nurse examined appellant
that evening and found bruises on the knuckles of both hands and a scratch
on a finger of his right hand. Appellant told the nurse the injuries were
preexisting. A blood sample taken from appellant on the evening of January
19 was positive for cannabinoids, THC, amphetamine, and cocaine.
      Alan Q. testified he picked appellant up at appellant’s apartment about
2 p.m. on January 18. They spent the afternoon together and went to a bar
in the evening. About 1 a.m. or 2 a.m., they left the bar and went to the home



                                       2
of a woman they had met at the bar, where they drank more. When Alan
drove appellant home in the morning, the sun was up or coming up. Alan did
not remember appellant getting into any kind of fight or altercation that
night. In a police interview on January 23, 2019, Alan gave a similar
account.
      Martha H. and Cecilia F. lived in the same apartment complex as
Olivarez. About 7 p.m. or 8 p.m. on January 18, Olivarez asked Martha if she
could use Martha’s phone to call her mother and ask about her son. About 9
p.m., Olivarez asked to use Cecilia’s phone to call her mother. After
midnight, Olivarez asked again to use Martha’s phone, saying she was
concerned about her boyfriend. Olivarez made two or three calls but no one
answered.
      Police searched Olivarez’s apartment on January 19 and found no signs
of forced entry. Blood was spattered and smeared on various walls and
surfaces in the apartment, there were mixtures of blood and hair in the toilet
and bathtub, and the bedding was “heavily drenched” in blood. A broken pair
of Olivarez’s glasses with a wad of hair were found on the floor of the
bedroom. A picture of appellant, Olivarez, and Olivarez’s son was ripped in
pieces on top of a dresser. Two bloody t-shirts that appeared to belong to
Olivarez were found in dumpsters about 50 feet from the apartment.
Evidence About Appellant and Olivarez’s Relationship
      Thomas T. lived in an apartment about 40 feet away from Olivarez’s.
He could hear Olivarez and a man arguing loudly in her apartment, and
sometimes heard bumping sounds during the arguments. He once saw
appellant sternly tell Olivarez to get back inside the apartment; she timidly
complied and Thomas heard arguing when they were back inside.




                                       3
       Rebekah R. was a manager at a retail store where Olivarez worked. In
the summer of 2018, appellant came into the store and sternly asked a male
employee, “why are you talking to my girl.” Rebekah asked appellant to leave
the store. On January 12, 2019, Olivarez asked Rebekah for documentation
that she had been late to work. Olivarez seemed scared, and told Rebekah
appellant had picked up her son from school and would not give him back
unless Olivarez showed appellant a disciplinary write-up. Olivarez also told
Rebekah appellant had taken her phone and was going through it. Rebekah
printed out Olivarez’s time sheet and Olivarez later called to say she had her
son.
       Bobbie R. testified that in October 2018 Olivarez told her appellant
wanted to meet her to ensure she was female. Olivarez told Bobbie appellant
was jealous, insecure, and continually questioned her whereabouts. Olivarez
said appellant spanked her son when he was 6 or 7 years old, which made
Olivarez worry for her son’s safety. In late November 2018, Olivarez told
Bobbie appellant had gone to San Diego for work for a couple of months.
Olivarez seemed relieved when appellant was gone, but also said she wanted
him to come back. In the week before she was killed, Olivarez told Bobbie
she and appellant had been fighting and Olivarez was upset because
appellant had been with another woman and was comparing Olivarez to that
woman.
       Olivarez’s brother testified Olivarez distanced herself from everyone in
the months before she was killed. Olivarez’s sister testified Olivarez’s
demeanor changed after she started dating appellant and she seemed
nervous all the time.
       Marco N., a friend of Olivarez’s, testified that twice when they were out
together in December 2018, Olivarez received a phone call from her boyfriend



                                        4
and had to send him a picture to prove where she was. Olivarez told Marco
she was sending her boyfriend previously taken photographs so he would not
see where she really was because he did not want her leaving the apartment
or going out with friends.
      Crystal D. testified Olivarez told her appellant was controlling,
possessive, and verbally and emotionally abusive. Olivarez told Crystal
appellant would check her phone and wanted to know who she was speaking
with. Olivarez told Crystal two or three times she feared appellant would
physically abuse her son. Olivarez once had Crystal take pictures of bruises
on her stomach and arm, which Olivarez said were from appellant.
      Chelsea G. testified Olivarez sometimes told her not to text her because
appellant had her phone or was looking through it. Olivarez told Chelsea
three or four times that appellant had taken her phone. Olivarez once texted
Chelsea that she was scared and if anything were to happen to her Chelsea
should take care of her son. In early January 2019, Olivarez told Chelsea
appellant had recently grabbed her by the hair and pulled her across the
apartment in front of her son.
      Desmond Y. testified he met Olivarez at a club on December 31, 2018
and was attracted to her. After that night, they texted for a bit until Olivarez
told him not to contact her anymore because her boyfriend had returned from
out of town and would be upset. Desmond continued to text her, and
subsequently received a call from Olivarez’s phone. When he answered, a
man angrily told Desmond he was Olivarez’s boyfriend and Desmond should
stop contacting her.
      Mable G. testified that on January 10, 2019, Olivarez told Mable she
and appellant were always arguing and she did not want her son to see it




                                       5
anymore, so she had left her son with her parents to try and work on her
relationship with appellant.
      Jeena G. testified that on January 3 and 4, 2019, Olivarez told her
appellant did not want to come back from San Diego, but Olivarez wanted
him back. On January 14, Olivarez told Jeena, “if I don’t call you back in 15
or 30 minutes, call the police.” A minute later, Olivarez called back to say
she was okay. At some point during the two weeks before she was killed,
Olivarez told Jeena that during an argument after appellant went through
her cell phone, he pulled her up from the floor by her hair, threw her on the
bed, and made her have sex with him. In the week before she was killed,
Olivarez told Jeena she was going to leave her son with her mother so she
could work things out with appellant.
      Christina B. testified that Olivarez said appellant was jealous, would
tell her to put her phone on FaceTime so he could see where she was and
what she was doing, and told her not to wear low-cut tops. Christina
observed that, during Olivarez’s relationship with appellant, she grew distant
from her family. Around January 14, 2019, Olivarez told Christina that
during an argument about what was on Olivarez’s phone, appellant pulled
her up from the floor by her hair.
      Yvonne H. was the property manager at Olivarez’s apartment complex.
Yvonne testified that in the week before Olivarez was killed, she told Yvonne
appellant was mistreating her and she wanted to leave him but she was
scared. Yvonne also testified appellant came in a couple of days before
Olivarez was killed and asked to be taken off the lease.
      Claudia P. worked at a preschool where Olivarez occasionally worked.
Claudia testified that on January 18, 2019, Olivarez seemed down and




                                        6
unfocused. Olivarez asked to use the school phone and Claudia overheard
her telling someone she was not going to leave him. Olivarez seemed scared.
      Aurelia C. also worked at the preschool. She testified that on January
18, Olivarez was unusually sad and quiet. Olivarez asked to use the school
phone and Aurelia overheard her arguing on the phone. Olivarez told
Aurelia things were not the same with her boyfriend and she had tried to
leave him, packing up her and her son’s belongings, but when they were
leaving he walked in so they could not leave.
Additional Evidence
      Olivarez’s phone contained short videos Olivarez took of herself
describing where she was, for example, “see, I’m at this store,” or “see, I’m at
the apartment.” The last text message she sent to appellant was on January
17, 2019, and said something along the lines of, “Things are going to be
different. I promise. I love you with all my heart.”
      A retired law enforcement officer with training and experience in
domestic violence testified that common characteristics of domestic violence
relationships include coercion and threats, intimidation, and isolation.
Abusers are often jealous and keep close tabs on the victim, and sometimes
use children to control and punish the victim.
      The parties stipulated that appellant had a 2013 felony conviction for
domestic violence against a different female.
Verdict and Sentence
      The jury rejected first-degree murder but found appellant guilty of
second-degree murder and of corporal injury to a cohabitant, and found true
an allegation as to the corporal injury charge that appellant personally
inflicted great bodily injury on Olivarez. Appellant admitted an allegation




                                        7
that he suffered a prior serious felony conviction. The court sentenced
appellant to an aggregate prison term of 35 years to life.2
                                  DISCUSSION
I.    Hearsay
      Over appellant’s objections, the trial court ruled the testimony relating
Olivarez’s out-of-court statements was admissible under the state of mind or
spontaneous statement exceptions to the hearsay rule.3 The People concede
that much of this testimony was erroneously admitted, and we agree.
      A.    State of Mind
      “Evidence Code section 1250, which authorizes the admission of out-of-
court statements to prove the declarant’s state of mind, permits the
admission of such evidence only if the declarant’s state of mind ‘is itself an
issue in the action’ or if the evidence ‘is offered to prove or explain acts or
conduct of the declarant.’ (Evid. Code, § 1250, subd. (a)(1)–(2).)” (People v.
Riccardi (2012) 54 Cal.4th 758, 814–815 (Riccardi), abrogated on another
ground by People v. Rangel (2016) 62 Cal.4th 1192, 1216.) “[E]vidence of the
decedent’s state of mind, offered under Evidence Code section 1250, can be
relevant to a defendant’s motive—but only if there is independent, admissible



      2This matter was transferred by California Supreme Court Order on
August 9, 2022 from the Fifth Appellate District (No. F082092) to the First
Appellate District.
      3 Appellant did not raise a hearsay objection to Marco’s testimony,
however, “ ‘[a] court will excuse a defendant’s failure to object … if an
objection would have been futile.’ ” (People v. Daveggio and Michaud (2018) 4
Cal.5th 790, 853.) By the time Marco testified, the trial court had repeatedly
and consistently ruled similar testimony was admissible under the state of
mind exception. As any objection would have been futile, appellant’s
argument as to Marco’s testimony has not been forfeited on appeal. We note
the People do not argue forfeiture.


                                         8
evidence that the defendant was aware of the decedent’s state of mind before
the crime and may have been motivated by it.” (Riccardi, at p. 820.) In
Riccardi, “ample foundational evidence, independent of [the decedent’s]
statements, suggested that defendant was well aware that [the decedent] was
fearful of him, no longer desired a relationship with him, and took actions in
conformity with her fear,” and that the defendant, in turn, “reacted to [the
decedent’s] fear and rejection and was not only motivated by it, but also
sought to manipulate it.” (Id. at p. 819.)
      Here, however, the evidence that Olivarez sought to end the
relationship was mixed: while she told Yvonne and Aurelia that she wanted
to leave appellant, she told Mable and Jeena that she was leaving her son
with her parents so she could work on their relationship. And as the People
acknowledge, there was no independent, admissible evidence that appellant
was aware of and possibly motivated by Olivarez’s state of mind. The
admission of evidence for this purpose was erroneous.
      The People argue certain portions of testimony that may have been
admitted pursuant to this exception were admissible. We agree the
testimony of various witnesses relating their observations that Olivarez
distanced herself from her family and became nervous after starting her
relationship with appellant was not hearsay and was relevant circumstantial
evidence that appellant was controlling and sought to isolate Olivarez. (Evid.
Code, § 1200, subd. (a) [“ ‘Hearsay evidence’ is evidence of a statement that
was made other than by a witness while testifying at the hearing and that is
offered to prove the truth of the matter stated.”].) We also agree the portion
of Desmond’s testimony relating his receipt of an angry call from a man using
Olivarez’s phone telling Desmond not to contact his girlfriend was admissible
as a statement by a party opponent and relevant to show appellant’s jealousy.



                                        9
(Evid. Code, § 1220 [“Evidence of a statement is not made inadmissible by the
hearsay rule when offered against the declarant in an action to which [the
declarant] is a party . . . .”].)
       The People contend Jeena’s testimony that Olivarez once asked her to
call the police if she did not soon hear back from Olivarez, and Chelsea’s
testimony that Olivarez asked her to take care of Olivarez’s son if anything
happened to her, were not hearsay. We agree. (See People v. Jurado (2006)
38 Cal.4th 72, 117 [“Because a request, by itself, does not assert the truth of
any fact, it cannot be offered to prove the truth of the matter stated.”].)
However, “ ‘A hearsay objection to an out-of-court statement may not be
overruled simply by identifying a nonhearsay purpose for admitting the
statement. The trial court must also find that the nonhearsay purpose is
relevant to an issue in dispute.’ ” (Riccardi, supra, 54 Cal.4th at p. 814.) The
People argue evidence that Olivarez made these statements is
“circumstantial evidence that she was seriously worried about her safety.”
However, as noted above, the People have conceded Olivarez’s state of mind
was not relevant because there is no independent evidence appellant knew of
this fear, knew she wanted to leave him because of her fear, and, as a
consequence, was motivated to harm her.
       B.     Spontaneous Statements
       “ ‘Evidence of a statement is not made inadmissible by the hearsay rule
if the statement: [¶] (a) Purports to narrate, describe, or explain an act,
condition, or event perceived by the declarant; and [¶] (b) Was made
spontaneously while the declarant was under the stress of excitement caused
by such perception.’ (Evid. Code, § 1240.) For a statement to fall within this
exception, ‘ “it is required that (1) there must be some occurrence startling
enough to produce this nervous excitement and render the utterance



                                       10
spontaneous and unreflecting; (2) the utterance must have been before there
has been time to contrive and misrepresent, i.e., while the nervous
excitement may be supposed still to dominate and the reflective powers to be
yet in abeyance; and (3) the utterance must relate to the circumstance of the
occurrence preceding it.” [Citations.]’ [Citation.] ‘ “When the statements in
question were made and whether they were delivered directly or in response
to a question are important factors to be considered on the issue of
spontaneity. [Citations.] But . . . [‘n]either lapse of time between the event
and the declarations nor the fact that the declarations were elicited by
questioning deprives the statements of spontaneity if it nevertheless appears
that they were made under the stress of excitement and while the reflective
powers were still in abeyance.’ ” ’ ” (People v. Penunuri (2018) 5 Cal.5th 126,
152 (Penunuri).)
      Appellant does not dispute this standard was satisfied with respect to
Rebekah’s testimony about Olivarez asking for documentation of a
disciplinary violation because she needed it to get her son back from
appellant.4
      As to Claudia’s testimony, the People argue appellant’s opening brief
failed to contend Olivarez’s statements to Claudia were not made under the
stress of excitement. We disagree. Appellant identified Claudia’s testimony
as admitted pursuant to the spontaneous statement exception and argued as
to all such statements except Rebekah’s testimony noted above, “the People
presented no evidence suggesting that Olivarez’s statements to


      4 Appellant contends, and the People concede, Rebekah’s testimony that
she remembered telling police that Olivarez said appellant told her “why
don’t you just kill yourself” was not admissible as a spontaneous statement.
When she testified at trial, Rebekah remembered telling police about this but
did not remember the underlying conversation with Olivarez.


                                       11
acquaintances and coworkers were made ‘under the stress of excitement and
while the reflective powers were still in abeyance.’ ” This is sufficient to
preserve the argument. Claudia’s testimony provided no evidence of a
startling occurrence or that Olivarez was under the stress of excitement. (Cf.
Penunuri, supra, 5 Cal.5th at pp. 152–153 [spontaneous statement exception
satisfied where at the time of the statement the declarant “was out of breath”
and his “ ‘eyes were big’ ”].) The admission of this testimony as a
spontaneous statement was in error.
      The parties dispute whether Aurelia’s testimony that Olivarez said she
had tried to leave appellant but he walked in as she was leaving was properly
admitted as a spontaneous statement. The People argue Aurelia’s testimony
that Olivarez made the statements on a day when she looked depressed and
had angrily argued with someone on the phone constituted sufficient evidence
to admit the testimony as a spontaneous statement. We disagree. “[T]he
utterance must relate to the circumstance of the occurrence preceding it.”
(Penunuri, supra, 5 Cal.5th at p. 152.) Aurelia testified Olivarez did not say
when the leaving incident had taken place and was acting depressed as she
told Aurelia the story. There is no evidence Olivarez’s statements were made
while under the stress of excitement of appellant’s walking in as she was
trying to leave. Accordingly, this testimony was erroneously admitted.
II.   Prejudice
      “State law error in the admission of hearsay requires reversal of the
judgment if ‘ “it is reasonably probable that a result more favorable to the
[defendant] would have been reached in the absence of the error.” ’ ” (People
v. Turner (2020) 10 Cal.5th 786, 823 (Turner).)
      We have found a substantial amount of evidence was erroneously
admitted: testimony that Olivarez said appellant was jealous and controlling



                                       12
(Bobbie, Marco, Crystal, Chelsea, Jeena, and Christina); testimony that
Olivarez stated directly or indirectly that she was afraid of appellant and/or
wanted to leave him (Chelsea, Jeena, Yvonne, Claudia, and Aurelia);
testimony that Olivarez said appellant spanked her son or she was afraid he
would physically abuse her son (Bobbie and Crystal); and testimony that
Olivarez said appellant had physically harmed her by giving her visible
bruises or pulling her by the hair and sexually assaulting her (Crystal,
Chelsea, Jeena, and Christina).
      The People argue the prejudicial inference from this evidence “was
basically that appellant was an abusive, controlling jerk in his relationship
with [Olivarez],” and properly admitted evidence also so established. The
People are correct there was other evidence that appellant was jealous and
controlling: Rebekah’s testimony that appellant sternly asked a male
coworker why he was talking to Olivarez and her testimony that Olivarez
needed documentation of a disciplinary writeup to get her son back from
appellant; Desmond’s testimony about an angry phone call from a man
identifying himself as Olivarez’s boyfriend and telling Desmond not to contact
Olivarez; the videos from Olivarez’s phone showing her documenting her
location; testimony from various witnesses that Olivarez withdrew from her
family and was nervous during her relationship with appellant; and
Thomas’s testimony about the incident where appellant sternly told Olivarez
to go back inside the apartment.
      But evidence that appellant was jealous and controlling is substantially
different from evidence that appellant was physically violent with Olivarez
and her son and that Olivarez was afraid of him. No properly admitted
evidence established the latter facts, which were highly prejudicial in a case
where no direct evidence identified appellant as the perpetrator. (See



                                      13
Turner, supra, 10 Cal.5th at p. 825 [erroneous admission of hearsay
reversible where “it provided nearly all the direct evidence” of a particular
fact and “[t]he hearsay evidence was relevant to an especially important
issue”]; People v. McDaniel (2019) 38 Cal.App.5th 986, 1007 (McDaniel)
[reversible error where “the erroneously-admitted ... evidence was highly
probative, indeed explosive”].)
      To be sure, there was circumstantial evidence pointing to appellant as
the perpetrator: Olivarez’s apartment had not been broken into, appellant did
not immediately take Olivarez to the hospital despite acknowledging a pool of
blood under her head, he had injuries on his hands, and he had a prior
domestic violence conviction.5 The admissible evidence in the case was
sufficient to support a conviction, permitting a retrial. (Cf. People v.
Eroshevich (2014) 60 Cal.4th 583, 591 [“There is an exception to the rule
permitting retrial after the defendant’s successful challenge to [a] conviction:
the defendant may not be retried if the judgment is reversed because, as a
matter of law, the evidence was insufficient to support a conviction.”].) But
the evidence was not so overwhelming as to render the erroneous admission
of evidence that appellant had previously been physically abusive to Olivarez
harmless.
      Notably, during closing arguments, the prosecutor referenced Christina
and Jeena’s testimony that Olivarez said appellant dragged her by the hair



      5 The jury was instructed it could consider the prior domestic violence
conviction as evidence appellant was likely to commit the “domestic violence
offense charged in this case.” Appellant argues the jury could therefore only
consider the conviction with respect to the corporal injury on a coinhabitant
charge and not with respect to the murder charge. We agree with the People
that the instruction is not so limited, as the People’s theory was that the
murder occurred as a result of domestic violence.


                                       14
and Crystal’s testimony that Olivarez had visible bruises she said were from
appellant. The prosecutor emphasized, “this is domestic violence that is
happening several months before [Olivarez] is murdered.” Later, referring to
Chelsea’s testimony that Olivarez told her she was afraid of appellant and
asked Chelsea to take care of her son if anything happened to her, the
prosecutor argued, “She was afraid. She knew that the defendant was
getting more violent as the weeks were passing since he had returned from
San Diego.” In addition, the prosecutor spent approximately 25 percent of
her argument and rebuttal reviewing the testimony of every single witness
providing improperly admitted testimony. This argument supports a finding
the error was prejudicial. (People v. Clark (2021) 62 Cal.App.5th 939, 969
[“ ‘[F]or purposes of determining whether the error was harmless, we may
consider whether the prejudicial effect is reduced by a prosecutor’s closing
argument.’ [Citation.] ‘Conversely, we may consider whether a prosecutor’s
closing argument to the jury exacerbated the prejudicial effect.’ ”].)
      Finally, the record is clear that the jury struggled with the verdict.
(See McDaniel, supra, 38 Cal.App.5th at p. 1009 [reversible error where “the
record reveals that the jury found the case to be a close one and struggled to
reach guilty verdicts on all counts”].) During deliberations, the jury
submitted multiple questions, requested a readback of testimony from three
witnesses—including Crystal’s testimony about “the pictures of bruises
[Olivarez] asked her to take (specifically what date that conversation took
place)”—and clarification of various instructions. Most significantly, at one
point during the deliberations, the jury informed the court it was unable to
reach a verdict on either of the charges.6 The People’s assertion that the



      6   The court instructed the jury to continue deliberations.


                                        15
jury’s difficulty in reaching a verdict related solely to “the theory of first-
degree murder” is unpersuasive. If the jury had been persuaded appellant
was the perpetrator and divided only as to whether the murder was first- or
second-degree, they would have had no difficulty finding him guilty on the
domestic violence charge. As the prosecutor acknowledged in closing
argument, “Count 2 is a charge in the alternative based on the same facts [as
count 1].” The fact that the jury reported an inability to reach a verdict on
either count strongly suggests the jury was divided on whether appellant was
the perpetrator at all.
      Accordingly, we conclude, “considering the record as a whole, there is a
reasonable chance that had the complained-of evidence been excluded, the
result of the proceeding would have been more favorable to [appellant].”
(McDaniel, supra, 38 Cal.App.5th at p. 1005.)
                                  DISPOSITION
      The judgment is reversed and remanded for a new trial. (§ 1262 [“If a
judgment against the defendant is reversed, such reversal shall be deemed an
order for a new trial, unless the appellate court shall otherwise direct.”].)




                                         16
                                            _________________________
                                            Simons, J.


WE CONCUR:


_________________________
Jackson, P. J.


_________________________
Wiseman, J.*




A165850




      *
        Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                       17